Citation Nr: 1610737	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  10-35 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 10 percent for lumbar spine strain with radiculopathy (low back disability).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1986 to January 1987 and from December 2003 to April 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Nashville, Tennessee, Regional Office (RO).  

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

The case was most recently before the Board in June 2015 when it was remanded to allow the Veteran to undergo an examination as to the current severity of his lumbar spine disability as he was unable to attend a previously scheduled examination due to employment-related reasons.  The examination was conducted in November 2015. 

The case has now returned to the Board for further appellate consideration and the Board finds that there was compliance by the RO with the remand directives.  See Dyment v. West, 13 Vet. App. 141 (1999) (noting that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Board will proceed to adjudicate the appeal.

The issue of whether VA received a timely substantive appeal in connection with the August 2009 RO decision denying service connection for a cervical spine disability was referred to the Agency of Original Jurisdiction (AOJ) in the February 2013 and June 2015 Board remands, but still has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

1.  The orthopedic manifestations of the Veteran's lumbar spine disability show complaints of chronic lower back pain and tenderness in the left side of the back; objectively, he does not have limitation of forward flexion of the thoracolumbar spine to 60 degrees or less, he does not have combined limitation of the range of motion for the thoracolumbar spine to 120 degrees or less, nor is there favorable ankylosis of the entire thoracolumbar spine, unfavorable ankylosis of the entire thoracolumbar spine, or ankylosis of the entire spine, at any time during the period on appeal.

2.  The preponderance of the evidence is against a finding that the Veteran's bilateral lower extremity radiculopathy manifests at least mild incomplete paralysis at any point during the period on appeal.  

3.  The Veteran does not have bowel or bladder incontinence due to his lumber spine disability.    

4.  The evidence does not support a finding of incapacitating episodes requiring bed rest prescribed by a physician.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for lumbar spine strain with radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5235-5243 (2015).

2.  The criteria for a separate compensable rating for radiculopathy associated with the Veteran's lumbar spine strain have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, 4.120, 4.123, 4.124, 4.124a, DC 8520 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided in February 2006, May 2009, and February 2013.  

The claims file includes service treatment records (STRs), post-service clinical records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The claims file includes examination reports specific to the Veteran's spine in June 2009, June 2010, and November 2015.  The claims file also contains examination reports specific to the Veteran's peripheral nerves, and legs and feet, in September 2011.  The reports include the Veteran's reported symptoms, the results of diagnostic testing, and clinical examination findings.  The reports provide findings relevant to the criteria for rating the disability at issue.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims.  Essentially, all available evidence that could substantiate the claims has been obtained.


Legal Criteria 

Rating Disabilities in General

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition.  It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history.  Id.  § 4.1.  Nevertheless, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Specific Schedular Criteria for rating the back

The diagnostic code criteria pertinent to spinal disabilities in general are found at 38 C.F.R. § 4.71a, DC 5235 - 5243.  Under these relevant provisions, forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height is rated at 10 percent. 

A 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 

In addition, intervertebral disc syndrome (IVDS) may also be evaluated based on incapacitating episodes, depending on which method results in the higher evaluation when all disabilities are combined under § 4.25.

The Veteran would be entitled to a 60 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least six weeks during the past 12 months.

The Veteran would be entitled to a 40 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.

The Veteran would be entitled to a 20 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.

The Veteran would be entitled to a 10 percent evaluation if the evidence of record reflects that he has IVDS with incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months.

Note (1) to DC 5243 explains that for purposes of evaluations under the Diagnostic Code pertaining to IVDS, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  

Rating Neuropathy of the Lower Extremities

Under Diagnostic Code 8520, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is assigned for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is assigned for moderately severe incomplete paralysis; a 60 percent rating is assigned for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is assigned for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 

Under Diagnostic Code 8523, a 0 percent rating is assigned for mild incomplete paralysis of the anterior tibial nerve (deep peroneal); a 10 percent rating is assigned for moderate incomplete paralysis; a 20 percent rating is assigned for severe incomplete paralysis; and a 30 percent rating is assigned for complete paralysis when dorsal flexion of the foot is lost.

Under Diagnostic Code 8525, a 10 percent rating is assigned for mild and moderate incomplete paralysis of the posterior tibial nerve; a 20 percent rating is assigned for severe incomplete paralysis; and a 30 percent rating is assigned for complete paralysis of the tibial nerve, including paralysis of all muscles of the sole of the foot, frequently with painful paralysis of a causalgic nature, toes that cannot be flexed, weakened adduction, or impairment of plantar flexion.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating is for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe." Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Increased Rating for lumbar spine strain with radiculopathy (low back disability)

The Veteran is service connected for lumbar spine strain with radiculopathy (low back disability) rated as 10 percent disabling effective April 16, 2005.  VA received a claim for an increased rating on May 21, 2009.

The Veteran contends he is entitled to a higher rating for his lumbar back disability.  At his Board hearing in May 2012, the Veteran explained that he has constant back pain and a tingling sensation down his legs and into his feet.  See May 2012 Board hearing transcript, p.4.  He explained that the pain will occasionally run up the sides of his back and to his neck.  Id., p. 8.  The Veteran testified that he has not recently experienced bladder or bowel incontinence.   Id., p. 7.

The Veteran underwent a VA examination pertinent to his spine in June 2009.  The Veteran explained that he has daily left-sided back pain, rated as 9/10, with once or twice weekly flare-ups, lasting a couple of hours and rating as a 10/10 on the pain scale.  The Veteran explained that he has occasional tingling in the bottom of his feet, but no true radicular pain or other symptoms.  The report reflects tenderness to palpation on the left inferior-posterior ribs.  Objective ROM measurements were noted as follows:    

Movement
Normal ROM
ROM in degree
Flexion
0 to 90 degrees
90
Extension
0 to 30 degrees
30
Right Lateral Flexion
0 to 30 degrees
30
Left Lateral Flexion
0 to 30 degrees
30
Right Rotation
0 to 30 degrees
30
Left Rotation
0 to 30 degrees
30

The report reflects that upon repetition the Veteran had the same ROM as noted above without pain in any plane.  The report reflects a finding of normal strength in the lower extremities, as well as normal deep tendon reflexes.  The report reflects intact sensation to light touch in all dermatomes throughout both lower extremities.  The assessment was mild lumbar strain and left-sided posterior rib pain.

A June 2010 clinical record reflects complaints of back pain that occasionally goes from the lower back into the neck.  Objectively, the report reflects forward flexion of the back was tested to 80 degrees.  

The Veteran underwent a VA spine examination in June 2010.  The Veteran explained that he has pain in his lumbar spine that becomes significantly worse with flare-ups due to long periods of standing or sitting.  The Veteran denied radiation of his pain into his legs although he did state that he has some numbness in the medial aspect of his left foot.  The report reflects that no doctor ordered the Veteran to be on bed rest in the last 12 months and that he has not had any changes in bladder or bowel function.  The objective ROM measurements on testing were noted as follows:



Movement
Normal ROM
ROM in degree
Flexion
0 to 90 degrees
80
Extension
0 to 30 degrees
25
Right Lateral Flexion
0 to 30 degrees
30
Left Lateral Flexion
0 to 30 degrees
30
Right Rotation
0 to 30 degrees
30
Left Rotation
0 to 30 degrees
30

The report reflects that the Veteran had pain with the last 15 degrees of each movement.  The report reflects no alteration in pain or motion with repetitive testing.  Tenderness was noted on palpation at his lumbar spine, especially on the left side along the posterior flank.  Imaging views of the lumbar spine revealed very mild scoliosis, but no degenerative changes.  Imaging views of the thoracic spine reveal no significant degenerative changes.  Strength testing was normal 5/5 in all categories except for the left great toe extension, which was 4/5.  The Veteran reported that his sensation is intact to light touch throughout his lower extremities.  The Veteran had normal, 2+, patella and achilles reflexes bilaterally.

A February 2011 clinical report reflects complaints of low back pain and chronic tingling in the Veteran's feet.  As to the Veteran's back, the report reads, "back-fwd flex to >45 degrees-lbp."  A precise measurement, other than flexion estimated as greater than 45 degrees, is not recorded.

A July 2011 clinical record reflects complaints of chronic lower back pain and tingling in both soles of the feet.  The record reflects the Veteran's forward flexion of his back was estimated at 80 to 85 degrees at the waist.  The site of pain in the bilateral legs was noted to be of bilateral stocking distribution with reduced sensitivity in both soles of the feet.  

In September 2011, the Veteran underwent a peripheral nerves examination.  The examiner diagnosed, "Feet paresthesias (feet tingling) / peripheral neuropathy."  The Veteran explained that he has had decreased sensation in his bilateral feet since service.  He explained that there are occasional paresthesias and tingling.  The Veteran denied bowel or bladder incontinence.  The report reflects that the Veteran has severe constant pain, paresthesias and/or dyesthesias, and numbness in the bilateral lower extremities.  All strength tests were normal, 5/5, and muscle atrophy was not present.  All deep tendon reflexes were normal, 2+.  The report reflects a finding of decreased sensation in the bilateral thigh/knee, lower leg/ankle, and feet/toes.  Tenderness was noted with squeezing of the distal shin.  The report reflects that all nerves were rated as 'normal.'  The examination report reflects that a September 2011 NCS/EMG (nerve conduction study / electromyogram) conducted at the Memphis VAMC resulted in a normal study impression; i.e., no evidence of polyneuropathy.  The report continues to reflect that the NCS of both lower extremities is normal and the EMG of the right lower extremity is normal.  As to the impact on the Veteran's employment, the examiner indicated there was none since the Veteran works part-time.  The examiner concluded by opining that the Veteran's bilateral foot paresthesias are less likely than not related to an IED blast in service as the nerve conduction study does not show a causative agent for the Veteran's paresthesias.  

Several days later, also in September 2011, the Veteran underwent a VA examination pertaining to his right knee and bilateral foot condition, namely bilateral foot pain with decreased sensation and occasional paresthesias and tingling.  The Veteran explained that since a motor vehicle accident in 2004, he has had decreased sensation in his feet.  The examination report reflects that the Veteran had a nerve conduction test on both lower extremities which is normal, and that a 2005 EMG of the lower right extremity was also normal.  The assessment was bilateral feet pain without identifiable cause.  

A February 2012 clinical record reflects complaints of lower back pain and tingling in the legs.  The record reflects forward flexion was measured at 80 degrees.  

A March 2014 clinical record reflects the Veteran's back was measured at 75 degrees forward flexion.  

The Veteran underwent a thoracolumbar spinal examination November 2015.  The report reflects that the physician, after examining the Veteran and reviewing the Veteran's VA treatment records and civilian medical records, concluded that the Veteran has lumbar spondylosis with moderate symptoms.  The report reflects complaints of daily lumbar back pain without radiation.  The Veteran denied flare-ups of the thoracolumbar spine but reported functional loss or impairment when lifting or standing for long periods of time.  The objective ranges of motion (ROM) measurements of the back were as follows: 

Movement
Normal ROM
ROM in degree
Flexion
0 to 90 degrees
70
Extension
0 to 30 degrees
10
Right Lateral Flexion
0 to 30 degrees
30
Left Lateral Flexion
0 to 30 degrees
30
Right Rotation
0 to 30 degrees
30
Left Rotation
0 to 30 degrees
30
 
The report reflects that there was evidence of pain on extension, but notes that the range of motion itself does not contribute to a functional loss.  The examiner noted evidence of localized tenderness or pain on palpation over the lumbar paraspinals.  Repetitive use testing resulted in no additional loss of function or range of motion or significant limitation of functional ability due to pain, weakness, fatigability, or incoordination.  There was no guarding or muscle spasm of the thoracolumbar spine.  There was no muscle atrophy noted.  Strength testing was normal in all realms, 5/5, deep tendon reflexes were all normal, 2+, and sensory examination of the lower extremities was also normal.  The report reflects that the Veteran does not have intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  The report reflects that the Veteran regularly wears a brace.  Arthritis was documented on imaging studies, but the report reflects that the Veteran does not have a thoracic vertebral fracture with loss of 50 percent or more of height, nor are there any other significant diagnostic findings.  As to the impact of the Veteran's low back disability on his ability to work, the report reflects it would impact his ability to lift objects and stand for a prolonged time.  The examiner also noted that the Veteran has urinary incontinence but explained that it is related to a "position that is not attributable to his back."  The examiner concluded that there is no evidence that the Veteran's claimed lumbar spine strain will result in significant pain, functional disability, dysfunction, or deformity.  Additionally, the examiner noted that there is no evidence that flare-ups or repetitive use of the joints over time will result in significant pain, disability, dysfunction, or deformity.      

The Board notes that the report lists 'no response' as to the existence of ankylosis.  The Board notes that ankylosis is defined as the immobility and consolidation of a joint due to disease, injury, or surgical procedure.  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY (32nd Ed. 2012).  It is therefore reasonable to conclude that based on the objective ROM findings above, specifically that the Veteran's range of motion was 200 degrees out of the normal 240 degrees, that the Veteran's thoracolumbar spine is not immobile and therefore does not have ankylosis.  

In sum, based on the objective clinical evidence, the Veteran's lumbar spine disability does not warrant a rating greater than 10 percent for any period on appeal.  The Veteran does not qualify for a 100 percent rating at any period because the record does not contain competent credible evidence of ankylosis of the entire spine.  The Veteran does not qualify for a 60 percent rating based on incapacitating episodes related to IVDS as the evidence does not reflect prescribed bed rest.  The Veteran does not qualify for a 50 percent disability rating because the record does not contain competent credible evidence of ankylosis of the thoracolumbar spine.  The Veteran does not qualify for a 40 percent disability rating because the record does not contain competent credible evidence of forward flexion of the thoracolumbar spine measured at 30 degrees or less, nor does it contain competent credible evidence of favorable ankylosis of the entire thoracolumbar spine.  The Veteran does not qualify for a 20 percent disability rating because the most probative evidence does not support a finding of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The Board acknowledges one treatment record in February 2011 in which flexion was estimated as greater than 45 degrees.  The Board finds the measurement lacks preciseness as the text simply reads "fwd flex to >45 degrees-lbp."  Additionally, forward flexion was measured at 70 degrees or greater seven other times throughout the appeal period in clinical records and examination reports dated  June 2009, June 2010, June 2010, July 2011, February 2012, March 2014, and November 2015.  And per his May 2012 hearing testimony, the Veteran explained that if he had to pick up a deck of cards from the floor, he would "stand up and try to just reach down and get it..."  See May 2012 Board hearing transcript, p. 12.

The Board acknowledges that rating the spine includes consideration of any associated neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  See 38 C.F.R. 
§ 4.71a, Note 1 (2015).  The file does not contain evidence of bowel or bladder impairment due to Veteran's lumbar disability.  Notably, the Veteran denied such in medical examination reports dated June 2010 and September 2011, and at his Board hearing in May 2012.  Furthermore, the November 2015 examination report reflects the Veteran's urinary incontinence is related to a condition that is not attributable to his back.  

Additionally, in considering any associated neurologic abnormalities, the Board acknowledges the Veteran's complaints of tingling in his bilateral lower extremities and feet.  The Board finds that the manifestations of the Veteran's radiculopathy, namely his claimed paresthesias of the bilateral feet, is most appropriately rated as noncompensable.  In consideration of DC 8520, the preponderance of the evidence is against a finding that the Veteran's bilateral lower extremity radiculopathy manifests at least mild incomplete paralysis at any point during the period on appeal.  Upon examination in June 2009, June 2010, and November 2015, the Veteran's motor, sensory, and reflex examinations yielded normal findings with only one slight motor deficit noted on the Veteran's left big toe in June 2010.  The June 2009 examination report states that, "[The Veteran] occasionally has some tingling on the bottom of his feet, but not true radicular pain or other symptoms."  The June 2010 examination report states, "The [Veteran] does not have radiation of his pain to his legs although he does state that he has some numbness at the medial aspect of his left foot."  September 2011 examination reports reflect normal findings on NCS and EMG studies.  And the November 2015 examination report reflects that the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  Because the Veteran's radiculopathy does not manifest at least mild incomplete paralysis, entitlement to a separate rating under other DCs to include 8521, 8522, 8523, 8524, and 8525, is not warranted.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  Thus, separate compensable evaluations for the Veteran's bilateral lower extremity radiculopathy are not warranted.     
  
As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Extraschedular 

The evaluation of the Veteran's lumbar spine strain with radiculopathy does not present such an exceptional or unusual disability picture as to render impractical application of the regular schedular rating criteria.  The rating codes for a lumbar spine disability allow for the disability to be rated on limitation of motion, neurological impairment, and incapacitating episodes.  The Veteran has not been shown to have symptoms beyond the normal rating criteria.  The effects of his disabilities have been fully considered and are contemplated in the Rating Schedule; hence, referral for an extra-schedular rating is not required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

According to the holding in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple disorders in an exceptional circumstance where the evaluation of the individual entities fails to capture all the service-connected disabilities experienced.  Here, service connection is in effect for his lumbar spine disability with radiculopathy.  All of the pertinent symptoms and manifestations have been attributed to the service-connected disabilities and the symptoms of these service-connected disabilities have been addressed by the appropriate DCs.  See Mittleider v. West, 11 Vet. App. 181 (1998).  Accordingly, this is not a case involving an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple entities. 


TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual unemployability due to service-connected disability, either expressly raised by the Veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  

The Veteran does not contend, nor does the evidence reflect, that he is unable to work due to his service-connected lumbar spine disability.  The June 2009 spinal examination report reflects that the Veteran explained that he was laid off from work.  The June 2010 spinal examination report reflects that the Veteran explained that his lumbar pain does not affect his daily activities and his ability to perform his job.  A July 2011 clinical record reflects that the Veteran cannot attend pain school classes because the Veteran explained he works.  And the September 2011 examination report reflects that the Veteran works part time.  As such, the Board finds that the issue of entitlement to a TDIU due to the Veteran's service-connected lumbar spine disability has not been raised by the record and is not for present consideration. 


ORDER

A disability rating in excess of 10 percent is not warranted for lumbar spine strain with radiculopathy (low back disability).  




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


